                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 HENRY WESTON,

                        Petitioner,
                                                    Case No. 19-CV-1104-JPS
 v.

 BRIAN FOSTER,
                                                                    ORDER
                        Respondent.


          On December 30, 2019, the Court screened Petitioner’s petition for a

writ of habeas corpus. (Docket #7). The Court determined that Petitioner

had exhausted three of his four asserted grounds for habeas relief, and

offered Petitioner an array of options on how to proceed. Id. at 5. Petitioner

elected to move for a stay and abeyance while he returns to state court to

exhaust his unexhausted claim. (Docket #8). Petitioner explains that he

would like to return to Rock County Circuit Court to exhaust the following

issues:

                1. that appellate counsel was ineffective for
                failing to argue trial counsel’s failure to move
                for suppression of [a witness’s] suggestive in-
                court, and out-of-court identification and the
                exploitation of the photo array line-up was
                prejudicial to Weston and denied him of a fair
                trial.

                2. This Court has agreed that the Petitioner
                “does not appear he has exhausted his Brady
                Violation claim.”

Id. at 3.
       Weston explains that the reason he did not raise these claims earlier

is because he was not aware of the factual or legal basis for his claims. Id.

He argues that his indigency, his lack of legal knowledge, and his status as

a pro se inmate are all valid reasons as to why he did not identify and

exhaust his various claims earlier. Id. at 4. However, the cases that he cites

in support of his position are not on point. Rather, they deal with post-

conviction motions in state court rather than the federal court’s standard to

hold a motion in a stay and abeyance. See e.g., Kyle v. Pollard, 847 N.W.2d

805, 809 (Wis. 2014) (discussing the deadline to file a motion for post-

conviction relief); State v. Howard, 564 N.W.2d 753, 761–62 (Wis. 1997)

(addressing a defendant’s failure to include a claim in a post-conviction

motion); State v. Allen; 786 N.W.2d 124, 125 (Wis. 2010) (affirming a lower

court’s decision that defendant was barred from raising an issue in a post-

conviction motion when he failed to raise it in response to a no-merit

report); State v. Anderson, 827 N.W.2d 928 (Table), 2013 WL 257153, at *1

(Wis. Ct. App. Jan. 24, 2013) (affirming order denying post-conviction

motion).

        Courts are not entirely clear as to what “good cause” entails for the

purpose of holding a habeas motion in abeyance. The Seventh Circuit has

upheld a district court’s determination that an “unsound strategy of

splitting [litigant’s] claims, perhaps on a lack of legal knowledge, could not

establish good cause because virtually any pro se prisoner could meet that

standard.” Yeoman v. Pollard, 875 F.3d 832, 838 (7th Cir. 2017). This, in turn,

would run “contrary to the Supreme Court’s directive that ‘stay and

abeyance should be available only in limited circumstances.’” Id. (quoting

Rhines, 544 U.S. at 277). Nevertheless, in a three-member concurrence to the

Rhines opinion, Justice Stevens noted that the “reference to ‘good cause’ for


                                 Page 2 of 5
failing to exhaust state remedies more promptly. . .is not intended to impose

the sort of strict and inflexible requirement that would ‘trap the unwary pro

se prisoner.’” Rhines, 544 U.S. at 279 (Stevens, J. concurring) (quoting Rose v.

Lundy, 455 U.S. 509, 520 (1982)). This proves instructive as to the type of

threshold a litigant must meet when seeking to hold a habeas motion in

abeyance.

       The Court must, therefore, balance two interests: on the one hand,

safeguard that “good cause” is not so stringent a standard that it would bar

unwary prisoners from attempting to thoroughly litigate their habeas

petitions; on the other hand, ensure that stays and abeyances do not become

par for the course for habeas petitioners, who will frequently be unlearned

in the law, confined to prison, and without legal counsel. In Huber v.

Boughton, for example, this Court found good cause for a stay and abeyance

where the petitioner described his many attempts to review thousands of

pages of documents using one computer shared by several hundred

inmates, all with computer use restrictions. See Huber v. Boughton, 19-CV-42

(Docket #11). While the petitioner in Huber faced many of the same obstacles

as other prisoners, he was able to explain why these obstacles prevented

him from timely litigating his particular case.

       In this case, Petitioner does not attempt to explain why obstacles

common to many prisoners—lack of legal knowledge, pro se status, and

incarceration—were germane to his failure to exhaust his specific claims.

Nor is there any indication that Petitioner suffered from circumstances

more trying than what a prisoner ordinarily experiences, which might

explain his failure to exhaust the state law claims. Therefore, the Court does

not find good cause to grant the motion for a stay and abeyance.




                                  Page 3 of 5
       The Court appreciates that if the instant petition is dismissed, it

“‘effectively end[s] any chance at federal habeas review.’” Tucker v.

Kingston, 538 F.3d 732, 734–35 (7th Cir. 2008) (quoting Dolis v. Chambers, 454

F.3d 721, 725 (7th Cir. 2006)). However, the petition need not end here if

Petitioner desires to proceed on his existing claims. In light of the Court’s

decision to deny his request for a stay and abeyance, Petitioner must decide

between the following two options within the next fourteen (14) days. First,

Petitioner may proceed solely on the basis of his existing, properly

exhausted claims. If he elects this course of action, he is hereby notified that

the Court will consider only the merits of those claims. This would restrict

future federal habeas corpus review of any unexhausted claims because

those claims would then be subject to the AEDPA’s limitation on successive

filings, as well as AEDPA’s one-year statute of limitations. Second,

Petitioner may voluntarily dismiss this action and proceed with additional

post-conviction motion practice in Wisconsin courts. However, as with the

first option, this choice may limit future federal habeas corpus review of

Petitioner’s claims in light of the AEDPA one-year statute of limitations.

       Accordingly,

       IT IS FURTHER ORDERED that Petitioner’s motion for a stay and

abeyance (Docket #8) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that Petitioner shall file, no later than

fourteen (14) days from the date of this Order, either: (i) a notice indicating

that he wishes to proceed on his existing claims only; or (ii) a voluntary

dismissal of his petition altogether. If Petitioner fails to file such a

submission in accordance with the deadline set forth above, his petition will

be dismissed without further notice. If Petitioner files a notice indicating




                                  Page 4 of 5
that he wishes to proceed on his exhausted claims only, the Court will issue

an appropriate briefing schedule.

      Dated at Milwaukee, Wisconsin, this 3rd day of February, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                Page 5 of 5
